QBfficeof tfy !ZWmep &nerd
                                           &ate      of ?aexae
DAN MORALES                                 January 30,1992
 ATTORNEY
      CENERAL


    Honorable Eddie Cavaxos                           Opinion No. DM-82
    chairman
    Budget and Oversight Committee                    Re:     Whether the Corpus Christi
    P. 0. Box 2910                                    Municipal Court has jurisdiction in
    Austin, Texas 78768-2910                          certain cases involving the issuance of
                                                      bad checks (RQ-222)

    Dear Representative Cavaxos:

            You ask whether the Corpus Christi Municipal Court has jurisdiction in
    cases involving the issuance of a bad check, specifically in a situation in which a bad
    check is passed in exchange for property or services, as distinguished from a
    situation in which a bad check is issued solely for payment of money. We will begin
    by examining the jurisdiction of municipal courts in cases involving state law
    violations, and we will then address the penal provisions that pertain to your
    question.

           A municipal court in each incorporated municipality is created by statute..
    See Gov’t Code 9 29.002. The jurisdictional limits of the municipal courts in regard
    to criminal cases arising under state law are set forth in section 29.003(b)t of the
    Government Code as follows:

                (b) The municipal court has concurrent jurisdiction with the
                justice court of a precinct in which the municipality is located in
                all criminal cases arising under state law that:

                     (1) arise within the territorial limits of the municipality; and

                     (2) are punishable only by a fine not to exceed $500.

              btion    29.CO3(%)of the Government Code was amended by House Bii 407, Acts 1991,7Zd
     Leg., ch. lOE,0 7, at 682, cffcetin Scptcmbcr l, 1991. Before this amendment, the amount of the fme
     for municipal court jurisdiction of c&ii   cass was SXIO.




                                                    P- 409
Honorable Eddie Cavaxos - Page 2                        (DM-82)




See also Code Crim. Proc. art. 4.12 (stating same jurisdictional limitations).

       Violation of section 32.41 of the Penal Code, the issuance of a bad check for
payment of money, is a Class C misdemeanor. Penal Code 5 32.41(f). A Class C
misdemeanor is punishable by fine only, not to exceed $500. Id 5 122323.2Because
the punishment for a Class C misdemeanor conforms to the statutory jurisdiction of
municipal and justice courts, the two courts will always have concurrent jurisdiction
over cases involving the prosecution of the offense of issuance of a bad check for
payment of money, when the offense is committed within the territorial limits of the
municipality. See Attorney General Opinion V-104 (1947).

         You ask whether the municipal court has jurisdiction over cases involving the
issuance of a bad check when the check is issued for property3 or services. We must
determine the offense that can be properly charged insuch situations, in order to
determine whether the municipal court of Corpus Christi may hear the case.
Passing a worthless check in exchange for property or services violates the theft
statutes. Penal Code $5 31.03 (theft), 31.04 (theft of service); see ChrirtiMsen v.
Srclte, 575 S.W.2d 42 (Tex. Crim. App. 1979); Attorney General Opinion JM-820
(1987)) Whether the municipal and justice courts have jurisdiction of prosecution
for theft cases involving the passing of a bad check depends on the value of the

          *Sectioo 1223 of the Penal Code was amended by Housc Bii 407 of the 72d Legislature to
iocreasc. the amount of the he for a Class C misdemeanor from Szoo. This change in the amouot of
the fine for a misdemeanor applies only for an offense committed 0x1or after the effective date of the
act. How Bii 407, sups, PP1.12. Further, ao offense is committed before tbe effective date of the
act if any element of the offense occurs before the effective date. Id. 0 12, at 682.

         %Ve understand your use of the term ‘propert)r to not inc.lude money, although such is not the
case in the theft chapter of the Penal Code. See Penal Code 0 31.01(6)(C) (‘[p]ropcw may bc “a
document, including money, that represents or embodies anytbiog of value”).

          ‘we note that ooe bad check traosactioo may involve a violation of section 32.41, as well as
section 31.03 or 31.04 of the Pcoal Code as, for -pie,   when a bad check is cxhngcd for cash. See
Attorney General Opinion JM-820 (where both offenses arise from one transaction, double jeopardy
pro&ions of tbe state and federal coostitutions do not bar the trial of an accused for both issuance of a
bad cheek and theft); see also Penal Code P 31.01(6)(C) (“[p]roperty,” includes money). We further
note that an offense under s&ion 32.41 of the Penal Code is not a her included offense of a scetion
31.03 or 31.04 offeose. Peoal Code 0 32.41(g). Since you do not raise any questions pertaining to the
jurisdiction of the Corpus Christi Municipal Court in such situations, we will not address them at this
time.




                                                 p. 410
Honorable Eddie Cavazos - Page 3        (DM-82)




property involved. Theft of property or services valued at less than $20 is generally
a Class C misdemeanor. See Penal Code 8s 31.03(e)(l) (making theft of property
valued at less than $20 a Class C misdemeanor, except where actor is a public
servant), 31.04(e)(l) (Class C misdemeanor if value of service stolen is less than
$20). The justice and municipal courts would, therefore, have concurrent jurisdiction
of theft cases involving property or services valued at $19.99 or less.

                                  SUMMARY

               The Corpus Christi Municipal Court has jurisdiction over
          theft cases involving the issuance of a check when the property
          or services involved is valued at less than $20.




                                                 DAN      -MORALES
                                                 Attorney General of Texas

WJLL PRYOR
Fit Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLJE STEAKLEY (Ret)
Special Assistant Attorney General

RENEAHICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Ray H. Guajardo
Assistant Attorney General




                                        P. 411